Case 2:19-cv-10202-DDP-E Document 1-5 Filed 12/02/19 Page 1 of 25 Page ID #:228




                                                                           Exhibit 5
                                                                              -227-
Case 2:19-cv-10202-DDP-E Document 1-5 Filed 12/02/19 Page 2 of 25 Page ID #:229




                                                                           Exhibit 5
                                                                              -228-
Case 2:19-cv-10202-DDP-E Document 1-5 Filed 12/02/19 Page 3 of 25 Page ID #:230




                                                                           Exhibit 5
                                                                              -229-
Case 2:19-cv-10202-DDP-E Document 1-5 Filed 12/02/19 Page 4 of 25 Page ID #:231




                                                                           Exhibit 5
                                                                              -230-
Case 2:19-cv-10202-DDP-E Document 1-5 Filed 12/02/19 Page 5 of 25 Page ID #:232




                                                                           Exhibit 5
                                                                              -231-
Case 2:19-cv-10202-DDP-E Document 1-5 Filed 12/02/19 Page 6 of 25 Page ID #:233




                                                                           Exhibit 5
                                                                              -232-
Case 2:19-cv-10202-DDP-E Document 1-5 Filed 12/02/19 Page 7 of 25 Page ID #:234




                                                                           Exhibit 5
                                                                              -233-
Case 2:19-cv-10202-DDP-E Document 1-5 Filed 12/02/19 Page 8 of 25 Page ID #:235




                                                                           Exhibit 5
                                                                              -234-
Case 2:19-cv-10202-DDP-E Document 1-5 Filed 12/02/19 Page 9 of 25 Page ID #:236




                                                                           Exhibit 5
                                                                              -235-
Case 2:19-cv-10202-DDP-E Document 1-5 Filed 12/02/19 Page 10 of 25 Page ID #:237




                                                                           Exhibit 5
                                                                              -236-
Case 2:19-cv-10202-DDP-E Document 1-5 Filed 12/02/19 Page 11 of 25 Page ID #:238




                                                                           Exhibit 5
                                                                              -237-
Case 2:19-cv-10202-DDP-E Document 1-5 Filed 12/02/19 Page 12 of 25 Page ID #:239




                                                                           Exhibit 5
                                                                              -238-
Case 2:19-cv-10202-DDP-E Document 1-5 Filed 12/02/19 Page 13 of 25 Page ID #:240




                                                                           Exhibit 5
                                                                              -239-
Case 2:19-cv-10202-DDP-E Document 1-5 Filed 12/02/19 Page 14 of 25 Page ID #:241




                                                                           Exhibit 5
                                                                              -240-
Case 2:19-cv-10202-DDP-E Document 1-5 Filed 12/02/19 Page 15 of 25 Page ID #:242




                                                                           Exhibit 5
                                                                              -241-
Case 2:19-cv-10202-DDP-E Document 1-5 Filed 12/02/19 Page 16 of 25 Page ID #:243




                                                                           Exhibit 5
                                                                              -242-
Case 2:19-cv-10202-DDP-E Document 1-5 Filed 12/02/19 Page 17 of 25 Page ID #:244




                                                                           Exhibit 5
                                                                              -243-
Case 2:19-cv-10202-DDP-E Document 1-5 Filed 12/02/19 Page 18 of 25 Page ID #:245




                                                                           Exhibit 5
                                                                              -244-
Case 2:19-cv-10202-DDP-E Document 1-5 Filed 12/02/19 Page 19 of 25 Page ID #:246




                                                                           Exhibit 5
                                                                              -245-
Case 2:19-cv-10202-DDP-E Document 1-5 Filed 12/02/19 Page 20 of 25 Page ID #:247




                                                                           Exhibit 5
                                                                              -246-
Case 2:19-cv-10202-DDP-E Document 1-5 Filed 12/02/19 Page 21 of 25 Page ID #:248




                                                                           Exhibit 5
                                                                              -247-
Case 2:19-cv-10202-DDP-E Document 1-5 Filed 12/02/19 Page 22 of 25 Page ID #:249




                                                                           Exhibit 5
                                                                              -248-
Case 2:19-cv-10202-DDP-E Document 1-5 Filed 12/02/19 Page 23 of 25 Page ID #:250




                                                                           Exhibit 5
                                                                              -249-
Case 2:19-cv-10202-DDP-E Document 1-5 Filed 12/02/19 Page 24 of 25 Page ID #:251




                                                                           Exhibit 5
                                                                              -250-
Case 2:19-cv-10202-DDP-E Document 1-5 Filed 12/02/19 Page 25 of 25 Page ID #:252




                                                                           Exhibit 5
                                                                              -251-
